     Case 2:20-cv-04764-SB-AS Document 21 Filed 08/27/20 Page 1 of 6 Page ID #:114

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL                           #13 (8/31)
 Case No.       CV 20-4764 PSG (ASx)                                         Date   August 27, 2020
 Title          Anthony Bouyer v. Gidon A Lavi, et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court DENIES Defendants’ motion to dismiss

       Before the Court is a motion to dismiss filed by Defendants Gidon A. Lavi and Roberta
Kay Lavi (“Defendants”). See Dkt. # 13 (“Mot.”). Plaintiff Anthony Bouyer’s (“Plaintiff”)
opposition was due on August 10, 2020, but he did not file it until August 17, 2020. See Dkt. #
16. Defendants replied on August 17, 2020, stating that the opposition was untimely and,
therefore, it did not have time to file a substantive reply. See Dkt. # 17. Accordingly, the Court
will not consider the specific arguments in Plaintiff’s opposition in addressing the merits of the
motion.

       The Court finds the matter appropriate for decision without oral argument. See Fed. R.
Civ. P. 78; L.R. 7-15. After considering the moving papers, the Court DENIES Defendants’
motion to dismiss.

I.       Background

       Plaintiff is a paraplegic who requires a wheelchair for mobility. Complaint, Dkt. # 1
(“Compl.”), ¶ 1. On May 22, 2020, Plaintiff visited a store whose property (the “Property”) is
owned by Defendants. Id. ¶¶ 2 4. Plaintiff alleges that, when he visited the Property, he
encountered barriers that denied him full and equal access to it, including “a built up curb ramp
that projects from the sidewalk and into the access aisle” of the designated parking space
available for people with disabilities, which exceeds the maximum grade allowed by the 2010
Americans with Disabilities Act Accessibility Guidelines (“ADAAG”), and an accessible
parking space that did not possess the proper signage. Id. ¶¶ 9 12, 21. Because there were no
accessible parking spaces that complied with the ADAAG, Plaintiff claims the Property was
“inaccessible” to him. Id. ¶ 21.

         On May 28, 2020, Plaintiff filed suit in this Court, bringing two causes of action:


CV 90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 6
      Case 2:20-cv-04764-SB-AS Document 21 Filed 08/27/20 Page 2 of 6 Page ID #:115

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
    Case No.     CV 20-4764 PSG (ASx)                                     Date   August 27, 2020
    Title        Anthony Bouyer v. Gidon A Lavi, et al.

            First Cause of Action: violation of Title III of the Americans with Disabilities Act
            (“ADA”), 42 U.S.C. §§ 12101 et seq. Id. ¶¶ 26 31.

            Second Cause of Action: violation of California’s Unruh Civil Rights Act, Cal. Civ. Code
            §§ 51 et seq.1 Id. ¶¶ 32 35.

       Defendants now move to dismiss the complaint, arguing that (1) Plaintiff’s complaint
should be dismissed under Federal Rule of Civil Procedure 12(b)(1) because he lacks standing to
sue, see Mot. 13:16 21, and that, (2) even if Plaintiff has standing, his complaint should be
dismissed under Federal Rule of Civil Procedure 12(b)(6) because it fails to state a claim upon
which relief can be granted, see Mot. 16:7 20. The Court disagrees on both grounds. Therefore,
Defendants’ motion to dismiss is denied.

II.         Legal Standard

            A.     Standing and Rule 12(b)(1)

       A plaintiff must “have ‘standing’ to challenge the action sought to be adjudicated in the
lawsuit.” Valley Forge Christian Coll. v. Ams. United for Separation of Church & State, Inc.,
454 U.S. 464, 471 (1982). The “irreducible constitutional minimum” of Article III standing has
three elements: (1) “the plaintiff must have suffered an injury in fact an invasion of a legally
protected interest” that is “concrete and particularized” and “actual or imminent”; (2) “there
must be a causal connection between the injury and the conduct complained of”; and (3) “it must
be likely, as opposed to merely speculative, that the injury will be redressed by a favorable
decision.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 61 (1992) (internal quotation marks
omitted). The plaintiff, as the party invoking federal jurisdiction, has the burden of establishing
these elements. See id. at 561. Article III standing bears on the court’s subject matter
jurisdiction and is therefore subject to challenge under Federal Rule of Civil Procedure 12(b)(1).
See Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011).

       Federal Rule of Civil Procedure 12(b)(1) provides for a party, by motion, to assert the
defense of “lack of subject-matter jurisdiction.” This defense may be raised at any time, and the
Court is obligated to address the issue sua sponte. See Fed. R. Civ. P. 12(h)(1) (providing for
waiver of certain defenses but excluding lack of subject matter jurisdiction); Grupo Dataflux v.
Atlas Global Grp., 541 U.S. 567, 571 (2004) (“Challenges to subject-matter jurisdiction can of

1
 On August 24, 2020, the Court declined to exercise supplemental jurisdiction over Plaintiff’s
Unruh Act claim. See Dkt. # 20.

CV 90 (10/08)                              CIVIL MINUTES - GENERAL                                 Page 2 of 6
    Case 2:20-cv-04764-SB-AS Document 21 Filed 08/27/20 Page 3 of 6 Page ID #:116

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-4764 PSG (ASx)                                    Date   August 27, 2020
 Title          Anthony Bouyer v. Gidon A Lavi, et al.

course be raised at any time prior to final judgment.”); Moore v. Maricopa Cty. Sheriff’s Office,
657 F.3d 890, 894 (9th Cir. 2011) (“The Court is obligated to determine sua sponte whether it
has subject matter jurisdiction.”). The plaintiff bears the burden of establishing that subject
matter jurisdiction exists. See United States v. Orr Water Ditch Co., 600 F.3d 1152, 1157 (9th
Cir. 2010). If the Court finds that it lacks subject matter jurisdiction at any time, it must dismiss
the action. See Fed. R. Civ. P. 12(h)(3).

       A Rule 12(b)(1) jurisdictional attack may be facial or factual. See White v. Lee, 227 F.3d
1214, 1242 (9th Cir. 2000). In a facial attack, the challenging party asserts that the allegations
contained in a complaint are insufficient on their face to invoke federal jurisdiction. See Safe Air
for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). By contrast, in a factual attack, the
challenger disputes the truth of the allegations that, by themselves, would otherwise invoke
federal jurisdiction. See id.

         B.      Rule 12(b)(6)

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must “contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). In assessing the adequacy of the complaint, the court must accept all pleaded facts as
true and construe them in the light most favorable to the plaintiff. See Turner v. City & Cty. of
San Francisco, 788 F.3d 1206, 1210 (9th Cir. 2015); Cousins v. Lockyer, 568 F.3d 1063, 1067
(9th Cir. 2009). The court then determines whether the complaint “allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
678. However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Id. Accordingly, “for a complaint to survive a motion to
dismiss, the non-conclusory factual content, and reasonable inferences from that content, must
be plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572
F.3d 962, 969 (9th Cir. 2009) (internal quotation marks omitted).

III.     Discussion

      Defendants argue that the Court should dismiss Plaintiff’s complaint for lack of standing
under Rule 12(b)(1), or, in the alternative, for failure to state a claim under Rule 12(b)(6). See
Mot. 13:16 21, 16:7 20. The Court rejects each argument in turn.




CV 90 (10/08)                             CIVIL MINUTES - GENERAL                              Page 3 of 6
    Case 2:20-cv-04764-SB-AS Document 21 Filed 08/27/20 Page 4 of 6 Page ID #:117

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-4764 PSG (ASx)                                     Date    August 27, 2020
 Title          Anthony Bouyer v. Gidon A Lavi, et al.

         A.      Standing and Rule 12(b)(1)

       For Plaintiff to demonstrate that he has standing to sue, he must show that he suffered an
injury-in-fact, that the injury is traceable to Defendants’ actions, and that the injury can be
redressed by a favorable decision by the court. See Lujan, 504 U.S. at 560 61. In order to
pursue injunctive relief, as Plaintiff seeks under the ADA, he must also demonstrate a “real and
imminent threat of repeated injury” in the future. See Fortyune v. Am. Multi-Cinema, Inc., 364
F.3d 1075, 1081 (9th Cir. 2004).

        Defendants argue that the complaint (1) does not adequately allege the existence of an
injury-in-fact because it “does not connect the alleged violations to Plaintiff’s disability, or
indicate how he encountered any one of them in such a way as to impair full and equal
enjoyment of the [Property],” see Mot. 6:13 23; (2) does not allege that any injury can be
redressed because it does not specify the changes that Defendant must make to the Property
before Plaintiff can have full and equal access to it, see Mot. 12:6 15; and (3) does not sincerely
allege an intent to return that justifies injunctive relief under the ADA, see Mot. 13:5 15. While
it is not entirely clear from Defendants’ motion, the Court construes these arguments as a facial
Rule 12(b)(1) challenge.

       Defendants rely heavily on Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939 (9th Cir.
2011) (en banc), to support their arguments. In that case, the Ninth Circuit concluded that
merely attaching a list of barriers known to the plaintiff “[could] not substitute for the factual
allegations required in the complaint” to establish an injury-in-fact. Id. at 954 55. However, the
Court also explained:

         Because the ADAAG establishes the technical standards required for “full and equal
         enjoyment,” if a barrier violating these standards relates to a plaintiff’s disability, it will
         impair the plaintiff’s full and equal access, which constitutes “discrimination” under the
         ADA. That discrimination satisfies the “injury-in-fact” element of Lujan. As we have
         held, once a disabled plaintiff has encountered a barrier violating the ADA, “that plaintiff
         will have a ‘personal stake in the outcome of the controversy’ so long as his or her suit is
         limited to barriers related to that person’s particular disability.”

Id. at 947 (quoting Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1044 (9th Cir. 2008)).

       Here, Plaintiff alleges that, when he visited the Property, he encountered “a built up curb
ramp that project[ed] from the sidewalk and into the access aisle” of the designated parking
space available for people with disabilities, which exceeded the maximum grade allowed by the


CV 90 (10/08)                             CIVIL MINUTES - GENERAL                                Page 4 of 6
    Case 2:20-cv-04764-SB-AS Document 21 Filed 08/27/20 Page 5 of 6 Page ID #:118

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-4764 PSG (ASx)                                  Date   August 27, 2020
 Title          Anthony Bouyer v. Gidon A Lavi, et al.

2010 ADAAG, and an accessible parking space that did not possess the proper signage. Compl.
¶¶ 9 12, 21. Because there were no accessible parking spaces that complied with the ADAAG,
Plaintiff claims the Property was “inaccessible” to him. Id. ¶ 21. Under Chapman, Plaintiff’s
allegation that he encountered a parking space that did not satisfy the ADAAG’s requirements is
legally sufficient to establish standing. Id. at 947. Contrary to Defendants’ arguments, (1) the
deficient parking space relates directly to Plaintiff’s need to use a wheelchair, (2) Plaintiff’s
injury can be redressed by remodeling the ramp and parking space to comply with the ADAAG,
and (3) injunctive relief is appropriate because Plaintiff is currently deterred from patronizing
the property, but intends to return once the barriers are removed. See Compl. ¶ 19.

       Defendants’ motion also appears to attempt to bring a factual Rule 12(b)(1) challenge to
Plaintiff’s complaint. Defendants assert (1) “there was indeed an accessible parking space,
along with an access aisle, sufficient to comfortably accommodate a wheelchair exiting a van,”
(2) which was “sufficiently level and wide for Plaintiff to have comfortably exited his van
(assuming he drives a van) and to carry out his shopping,” (3) “there was no built-up curb ramp
that projects into the access aisle” and “Plaintiff could have easily transitioned to the sidewalk
and then back to his car,” and (4) “the signage is to code.” See Mot. 10:18 11:4.

       The Court finds that these factual disputes relate to the merits of Plaintiff’s claim rather
than the Court’s subject matter jurisdiction. Therefore, they are inappropriate in a Rule 12(b)(1)
motion. However, even if properly brought under Rule 12(b)(1), the Court would not resolve
these factual disputes because “the [alleged] jurisdictional issue and substantive issues are so
intertwined that the question of jurisdiction is dependent on the resolution of factual issues going
to the merits of [the] action,” see Meyer, 373 F.3d at 1039, and would be “more appropriately
addressed on summary judgment or at trial,” see Alcazar v. Bubba Gump Shrip Co. Rests., Inc.,
No. 20-cv-02771-DMR, 2020 WL 4601364, at *4 (N.D. Cal. Aug. 11, 2020).

         Accordingly, the Court rejects Defendants’ factual and facial Rule 12(b)(1) challenges.

         B.      Rule 12(b)(6)

       Defendants argue that Plaintiff has not adequately plead the third element of a
discrimination claim under Title III of the ADA i.e., that Plaintiff has not alleged that he “was
denied public accommodations by the defendant because of his disability.” Mot. 16:1 20
(quoting Ariz. ex el. Goddard v. Harkins Amusement Enters., Inc., 603 F.3d 666, 670 (9th Cir.
2010)).




CV 90 (10/08)                             CIVIL MINUTES - GENERAL                            Page 5 of 6
    Case 2:20-cv-04764-SB-AS Document 21 Filed 08/27/20 Page 6 of 6 Page ID #:119

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-4764 PSG (ASx)                                Date   August 27, 2020
 Title          Anthony Bouyer v. Gidon A Lavi, et al.

       Defendants have not pointed to a single case that supports their proposition that they did
not deny Plaintiff public accommodations because of his disability when (1) Plaintiff
encountered barriers on Defendant’s Property (2) that were related to his paraplegia and (3)
denied Plaintiff full and equal access to the Property. Moreover, this argument lacks logical
coherence, and seemingly contradicts Chapman. Because Plaintiff alleged that Defendants
denied him full and equal enjoyment of the Property in his complaint, Defendants’ Rule 12(b)(6)
motion is denied.

IV.      Conclusion

         For the foregoing reasons, the Court DENIES Defendants’ motion to dismiss.

         IT IS SO ORDERED.




CV 90 (10/08)                             CIVIL MINUTES - GENERAL                         Page 6 of 6
